Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2005

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2328




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chen v. Atty Gen USA" (2005). 2005 Decisions. Paper 823.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/823


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 04-2328


                                CHING CHUN CHEN,
                                               Petitioner
                                       v.

                        *Attorney General of the United States,
                                                     Respondent

                              *(Pursuant to F.R.A.P. 43(c))
                                    ____________

                       ON REVIEW FROM AN ORDER OF THE
                        BOARD OF IMMIGRATION APPEALS
                             DATED APRIL 15, 2004
                              (BIA No. A77-354-019)
                                  ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                  July 15, 2005
               Before: SLOVITER, McKEE and WEIS, Circuit Judges.

                                 (Filed: July 19, 2005)
                                     ____________

                                       OPINION


WEIS, Circuit Judge.

             Petitioner, a Chinese national, applied for asylum, withholding of removal

and protection under the Convention Against Torture. At a hearing before an

                                           1
Immigration Judge (IJ), he discussed his assistance to the Falun Gong and his alleged

persecution. The IJ found the testimony lacking in credibility.

              Petitioner appealed to the BIA, but when he failed to timely file a brief, the

Board dismissed the appeal. Petitioner asked for reopening based on ineffective

assistance of counsel. The BIA denied the motion citing Matter of Lozada, 19 I&N Dec.

637 (BIA 1988).

              We have examined the petitioner’s contentions and find that they are

lacking in merit. In Lu v. Ashcroft, 259 F.3d 127 (3d Cir. 2001), we reviewed the Lozada

requirements for establishing ineffective assistance of counsel and found the standards to

be reasonable.

              Petitioner has failed to meet the burden established in Lu. Accordingly, the

Petition for Review will be denied.




                                             2